Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 2013, which ruled that claimant’s request for a hearing was untimely.
By initial decision dated September 12, 2012, claimant was denied unemployment insurance benefits upon a finding that she voluntarily left her employment without good cause. Although claimant admits to receiving the decision shortly after it was mailed, she did not request a hearing until January 14, 2013. The Unemployment Insurance Appeal Board affirmed the Administrative Law Judge’s decision, which sustained the timeliness objection by the Commissioner of Labor. Claimant now appeals.
We affirm. Pursuant to Labor Law § 620 (1) (a), a claimant who is dissatisfied with an initial determination must request a hearing within 30 days unless a physical condition or mental incapacity prevents him or her from doing so (see Matter of *1215Desani [Commissioner of Labor], 78 AD3d 1403, 1403 [2010]; see also 12 NYCRR 461.1 [a]). Here, the record establishes that claimant was aware that she had 30 days to request a hearing but offered no acceptable excuse for the delay.
McCarthy, J.E, Garry, Rose, Lynch and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.